[Cite as In re A.G., 2020-Ohio-2762.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


In re A.G.                                        Court of Appeals No. L-19-1230

                                                  Trial Court No. JC 19273947



                                                  DECISION AND JUDGMENT

                                                  Decided: May 1, 2020

                                          *****

        Judith A. Myers, for appellant.

                                          *****

        MAYLE, J.

        {¶ 1} Plaintiff-appellant, P.G., appeals the August 28, 2019 judgment of the Lucas

County Court of Common Pleas, Juvenile Division, dismissing her third-party complaint

for visitation and companionship, or in the alternative, custody of minor child. For the

following reasons, we affirm, in part, and reverse, in part.
                                       I. Background

       {¶ 2} P.G. is the biological mother of A.G. On April 9, 2014, the Lucas County

Court of Common Pleas, Juvenile Division, entered a judgment terminating P.G.’s

parental rights and awarding permanent custody to Lucas County Children’s Services

(“LCCS”). In a decision and judgment dated November 3, 2014, we affirmed the trial

court judgment. In re A.G., 6th Dist. Lucas No. L-14-1079 (Nov. 3. 2014).

       {¶ 3} On April 2, 2019, P.G. filed a third-party complaint for visitation and

companionship, or in the alternative, custody of the minor child. According to P.G.’s

complaint, A.G. is currently in the legal custody of C.A., Jr. (“C.A.”), P.G.’s ex-husband.

C.A. is not A.G.’s biological father, but C.A. and P.G. have two other minor children

together, of whom C.A. is the residential parent and legal custodian. P.G. is allowed

unsupervised parenting time with those two children. P.G. alleges that C.A. is not

permitted to adopt A.G. because he has felony convictions.

       {¶ 4} P.G. claims that C.A. has not provided A.G. with a stable living

environment, has had multiple evictions, has not maintained sobriety, and has been

incarcerated on numerous occasions since becoming A.G.’s legal custodian, and she

insists that C.A.’s behavior has negatively impacted A.G. and caused her emotional

distress. P.G. maintains that C.A. has represented that he is willing to allow P.G. to have

contact with A.G., she has no mental illnesses that would prevent her from caring for

A.G., and it is in A.G.’s best interest that they have a relationship.




2.
         {¶ 5} P.G. named only C.A. as a defendant in her original complaint. On June 20,

2019, she filed an amended complaint adding LCCS as a defendant. In her amended

complaint, she alleges that LCCS has not accomplished the goals of the case plan

approved for the child and has neglected its responsibilities to A.G. P.G. also alleges that

C.A. has neglected A.G. and failed to provide for her basic needs, and that it is not in

A.G.’s best interest to observe her half-siblings maintain a relationship with their mother

while A.G. is not permitted the same privilege. P.G.’s amended complaint omits any

request that she be awarded custody of A.G., however, she again requests visitation and

companionship.

         {¶ 6} C.A., acting pro se, moved to dismiss P.G.’s complaint. He argued that

under R.C. 2151.414 and 2151.353, P.G. lacks standing to petition for visitation,

companionship, or custody and that her claims are barred by res judicata. In support of

these arguments, C.A. relied, in large part, on the Ohio Supreme Court’s decision in In re

McBride, 110 Ohio St.3d 19, 2006-Ohio-3454, 850 N.E.2d 43, where the court held that

“[a] parent who has lost permanent custody of a child does not have standing as a

nonparent to file a petition for custody of that child (R.C. 2151.414(F) and

2151.353(E)(2),1 applied).” Id. at syllabus.

         {¶ 7} P.G. opposed C.A.’s motion. She clarified that her complaint and amended

complaint allege dependency and neglect under R.C. 2151.27(A)(1), which confers


1
    R.C. 2151.353(E)(2) has since been renumbered 2151.353(F)(2).




3.
standing to “any person.” She emphasized that both R.C. 2151.27(A)(1) and Juv.R. 10

authorize “any person” to file a complaint for dependency and neglect, R.C. 2151.414(F)

and 2151.353(F)(2) were not implicated, and In re McBride was inapplicable. P.G. also

argued that “[i]t is inconceivable how a parent who lost permanent custody of a child

would not have any redress by the court pursuant to Juv.R. 10 to request custody once

they ceased to no longer be a party [sic] to the original action in which his/her rights were

terminated.” She insisted that “individuals like her * * * should be in a position to take

action when the child desperately needs it.”

       {¶ 8} The magistrate granted C.A.’s motion to dismiss. She agreed with C.A. that

because P.G.’s parental rights were terminated, she lacked standing to seek either custody

of or visitation with A.G. Like C.A., the magistrate relied primarily on the Ohio Supreme

Court’s decision in In re McBride. She also relied on In re T.C., 9th Dist. Summit No.

23851, 2007-Ohio-6787, where the court reached the same conclusion under procedurally

different circumstances. The trial court affirmed and adopted the magistrate’s decision

on August 6, 2019.

       {¶ 9} P.G. filed objections to the magistrate’s decision. She reiterated her position

that R.C. 2151.27 and Juv.R. 10 confer standing to “any person” to file a complaint

alleging dependency or neglect. She contended that unlike the parents in In re McBride

and In re T.C., she initiated her own proceedings alleging dependency and neglect, just as

anyone else would have standing to do. P.G. also argued that to deny her standing would

violate her due process and equal protection rights.




4.
      {¶ 10} In a judgment journalized on August 28, 2019, the trial court found P.G.’s

objections not well-taken and affirmed the August 6, 2019 dismissal of P.G.’s complaint.

P.G. appealed and assigns the following errors for our review:

             FIRST ASSIGNMENT OF ERROR

             THE TRIAL COURT ERRED IN FAILING TO CONDUCT AN

      INDEPENDENT REVIEW OF THE MAGISTRATE’S DECISION

      PURSUANT TO JUV.R. 40(D)4)(d) [sic][.]

             SECOND ASSIGNMENT OF ERROR

             THE TRIAL COURT ERRED WHEN IT DENIED STANDING TO

      APPELLANT WHICH IS STATORILY [sic] CONFERRED[.]

             THIRD ASSIGNMENT OF ERROR

             THE TRIAL COURT VIOLATED APPELLANT’S DUE

      PROCESS RIGHTS AS GUARANTEED BY THE UNITED STATES

      CONSTITUTION WHEN IT DENIED HER STANDING TO PURSUE

      HER CLAIMS RAISED PURSUANT TO OHIO REVISED CODE

      §2151.27(A)(1)[.]

             FOURTH ASSIGNMENT OF ERROR

             THE TRIAL COURT ERRONEOUSLY RELIED UPON CASE

      LAW AND STATUTES THAT ARE NOT RELEVANT TO THE

      PROCEEDING INITIATED BY APPEALANT [sic][.]




5.
                                   II. Law and Analysis

       {¶ 11} P.G. argues in her first assignment of error that the trial court failed to

independently review the magistrate’s decision as required under Juv.R. 40(D)(4)(d).

Her second, third, and fourth assignments of error raise several challenges to the trial

court’s finding that she lacked standing to file her complaint. We address P.G.’s

assignments of error out of order, and because her second, third, and fourth assignments

of error are related, we address those assignments together.

       {¶ 12} Neither C.A. nor LCCS filed an appellate brief.

                                        A. Standing

       {¶ 13} P.G. argues that R.C. 2151.27(A)(1) and Juv.R. 10 conferred statutory

standing to file a complaint alleging dependency and neglect. She maintains that because

she had standing under this statute, her rights to due process and equal protection were

violated when the court dismissed her complaint. P.G. also insists that the trial court

relied on inapplicable statutes and case law in concluding that she lacked standing.

“Whether a party has established standing to bring an action before the court is a question

of law, which we review de novo.” Moore v. Middletown, 133 Ohio St.3d 55, 2012-

Ohio-3897, 975 N.E.2d 977, ¶ 20.

       {¶ 14} R.C. 2151.27(A)(1) provides that “any person having knowledge of a child

who appears to * * * be an * * * abused, neglected, or dependent child may file a sworn

complaint with respect to that child in the juvenile court * * *. The sworn complaint may

be upon information and belief, and * * * shall allege the particular facts upon which the




6.
allegation that the child * * * is an * * * abused, neglected, or dependent child is based.”

If the complainant desires permanent custody, temporary custody, or the placement of the

child in a planned permanent living arrangement, this must be stated in the complaint.

R.C. 2151.27(C).

       {¶ 15} Juv.R. 10(A) provides similarly. It states that “[a]ny person having

knowledge of a child who appears to be neglected, dependent, or abused may file a

complaint with respect to the child in the juvenile court of the county in which the child

has a residence or legal settlement * * *.” Under Juv.R. 10(B), “[t]he complaint, which

may be upon information and belief, shall * * * (1) State in ordinary and concise

language the essential facts that bring the proceeding within the jurisdiction of the court

* * *; (2) Contain the name and address of the parent, guardian, or custodian of the child

or state that the name or address is unknown; (3) Be made under oath.” And under Juv.R.

10(D), (E), and (F), if a complainant is seeking permanent custody, temporary custody, or

the placement of the child in a planned permanent living arrangement, this must be stated

in the complaint.

       1. Under Ohio law, a parent who has lost permanent custody of a child
             may not petition for custody of that child as a non-parent.

       {¶ 16} No Ohio court has specifically considered the issue of whether a person

whose parental rights have been terminated may file a complaint under R.C.

2151.27(A)(1), alleging dependency or neglect with respect to the child’s current

custodian. But in In re McBride, 110 Ohio St.3d 19, 2006-Ohio-3454, 850 N.E.2d 43,




7.
¶ 1, the Ohio Supreme Court accepted a discretionary appeal “to determine whether a

natural parent who lost permanent custody of a child has standing to file a petition for

custody of that child as a nonparent.”

       {¶ 17} In In re McBride, the mother’s parental rights had been terminated in April

of 1997, and permanent custody was awarded to Hamilton County Job and Family

Services (“HCJFS”). In 2003, after learning that the child had still not been adopted, the

mother filed a petition as a nonparent for custody of the child. HCJFS moved to dismiss

the petition, arguing that the mother “lacked standing to assert a claim for custody, that

her petition [was] barred by res judicata, and that she had filed a facially deficient

petition.” Id. at ¶ 3. The magistrate granted the motion to dismiss, and the mother

objected. The juvenile court set aside the magistrate’s decision, allowed the mother to

present her petition as a nonparent, and certified the matter to the appellate court for a

ruling on the interlocutory order.

       {¶ 18} The appellate court affirmed the juvenile court’s judgment, concluding that

the mother was not legally barred from seeking custody of the child. In doing so, it relied

on Juv.R. 10, which states that “any person” may file a petition for custody of a child.

The court reasoned that the termination of the mother’s parental rights “should not place

her in a worse position than that of a legal stranger to the child.” In re McBride, 158

Ohio App.3d 572, 2004-Ohio-5269, 817 N.E.2d 459, ¶ 10. The court stated that it would

not treat parents who have previously lost custody as a separate class who cannot file for

custody.




8.
         {¶ 19} The Ohio Supreme Court accepted HCJFS’s discretionary appeal. HCJFS

and the guardian ad litem argued that the appellate court incorrectly concluded that there

existed no statute that addressed the mother’s standing to file a petition for custody. They

maintained that R.C. 2151.414(F), relating to standing in permanent custody cases, and

2151.353(E)(2), relating to changes in dispositions, precluded the mother from filing such

a petition. The Supreme Court of Ohio agreed.

         {¶ 20} The court explained that when HCJFS was granted permanent custody of

the child, the mother was divested “of all parental rights, privileges, and obligations,

including all residual rights and obligations,” including “the privilege of reasonable

visitation, consent to adoption, the privilege to determine the child’s religious affiliation,

and the responsibility for support.” R.C. 2151.011(B)(30) and (45).2 The court observed

that under R.C. 2151.414(F), once permanent custody is awarded to a public children’s

services agency, the child’s parents “cease to be parties to the action,” except for

purposes of appeal.

         {¶ 21} The court emphasized that the mother’s petition for custody had been filed

with the same case number used in the amended complaint of abuse, neglect, and

dependency that resulted in her parental rights being terminated. Accordingly, after the

permanent custody order was entered, R.C. 2151.414(F), on its face, barred her from

participating as a party in her daughter’s juvenile court case.


2
    Those statutes have since been renumbered R.C. 2151.011(31) and (48).




9.
       {¶ 22} The court further recognized that in addition to R.C. 2151.414(F), R.C.

2151.353(E)(2) specifies that modification or termination of a dispositional order may be

requested only by “(1) any public children services agency, (2) any private child-placing

agency, (3) the department of job and family services, and (4) any party, other than any

parent whose parental rights with respect to the child have been terminated.” (Emphasis

added.) The court explained that while the mother’s petition did not state specifically

that she sought to modify or terminate the dispositional order terminating her parental

rights, this was, in essence, what she requested.

       {¶ 23} The Ohio Supreme Court acknowledged that Juv.R. 10 allows “any person”

to file a complaint for custody. It recognized that Section 5(B), Article IV of the Ohio

Constitution authorizes the supreme court to promulgate rules “governing practice and

procedure in all courts of the state, which rules shall not abridge, enlarge, or modify any

substantive right.” It explained that “substantive,” as used in Section 5(B), is “‘that body

of law which creates, defines and regulates the rights of the parties.’” In re McBride, 110

Ohio St.3d 19, 2006-Ohio-3454, 850 N.E.2d 43, at ¶ 13, quoting Krause v. State, 31 Ohio

St.2d 132, 145, 285 N.E.2d 736 (1972). The court concluded that “the right to file a

petition for custody is substantive and that Juv.R. 10 must be read in conjunction with the

limitations expressed in R.C. 2151.414(F) and 2151.353(E)(2).” Id. Juv.R. 10, therefore,

did not confer standing on the mother to file a complaint for custody. In sum, the court

held that “a parent who has lost permanent custody of a child does not have standing as a

nonparent to file a petition for custody of that child.” Id. at ¶ 15.




10.
       {¶ 24} In re McBride involved a petition by a parent in an existing dependency

case. In the second case relied upon by the magistrate here, In re T.C., 9th Dist. Summit

No. 23851, 2007-Ohio-6787, the parent attempted to seek custody in a newly-filed

dependency case.

       {¶ 25} In In re T.C., the father’s parental rights were terminated in 2002 and the

child was placed in the permanent custody of CSB. While the child waited for an

adoptive placement, she resided with a couple. In 2005, the couple expressed willingness

to assume legal custody of the child, so CSB moved for a change of disposition. The trial

court changed the disposition from permanent custody to legal custody to the couple.

       {¶ 26} The next year, problems developed between the child and the couple and

the couple informed CSB that they no longer wanted the child in their home. Instead of

moving for another change of disposition in the original dependency case, CSB filed a

new complaint. This triggered service on the biological parents. The father—who had

not participated in the original proceedings and did not appeal the judgment terminating

his parental rights—opposed CSB’s motion.

       {¶ 27} CSB moved to exclude the father as a party. It argued that the father’s

parental rights had been terminated in a prior case and the request for a new disposition

did not resurrect those rights. The trial court agreed and granted CSB’s motion to

exclude him as a party. It placed the child back in the permanent custody of CSB.

       {¶ 28} The father appealed. He argued that the trial court erred when it

determined that he lacked standing to proceed as a party. He contended that his residual




11.
parental rights were resurrected when the trial court changed its prior disposition of

permanent custody to CSB to legal custody to the couple. Like the trial court, the

appellate court disagreed.

       {¶ 29} The appellate court explained that all parental rights are terminated and the

parent ceases to be a party to the action after the child is placed in the permanent custody

of the agency under R.C. 2151.414. It observed that “R.C. 2151.353(E)(2), which

provides for a change of disposition following permanent custody, explicitly excludes the

biological parents from seeking a change of disposition.” Id. at ¶ 12.

       {¶ 30} CSB conceded at oral argument that it made a procedural error when it

filed a new dependency and neglect case instead of simply filing a motion for a change of

disposition in the prior case. If it had filed a motion in the prior case, the father would

not have been served. The court concluded that this error by CSB did not serve to

resurrect the father’s rights, which had been judicially terminated years ago.

       {¶ 31} P.G. argues that In re McBride and In re T.C. are inapplicable here because

she filed her complaint under R.C. 2151.27(A)(1), which permits any person to file a

complaint alleging abuse, neglect, or dependency. She acknowledges that R.C.

2151.353(F)(2) does not authorize her to seek a change in disposition, but she argues that

the relief sought here “is not limited to visitation or custody; it is any form of justice that

would address the neglect and dependency that the minor is enduring.” In addressing

P.G.’s argument, we must distinguish an action under R.C. 2151.27(A)(1) from a petition

for custody.




12.
    2. A complaint filed under R.C. 2151.27(A)(1) differs from a petition for custody.

        {¶ 32} The primary objective of an action brought under R.C. 2151.27(A)(1) is to

determine if a child is receiving proper parental care. In re Reese, 4 Ohio App.3d 59, 62,

446 N.E.2d 482 (10th Dist.1982). An action under R.C. 2151.27(A)(1) is filed on behalf

of the child—not on behalf of any interested parties. In re Matter of J.D.B., 2019-Ohio-

408, 130 N.E.3d 961, ¶ 24 (11th Dist.). To that end, a person filing a complaint under

R.C. 21515.27(A)(1) may not necessarily be recognized as a party to the proceedings.3

See id. at ¶ 24 (explaining that Juv.R. 10 and R.C. 2151.27(A)(1) permit a person to

initiate a complaint “regardless of whether [he or she is] ultimately deemed [a party] to

the proceedings.”). While the juvenile court may make a custody order once a child is

found to be neglected, the primary objective of the action is not to decide conflicting

claims to custody; rather, selection of a custodian “is ancillary to the initial determination

of whether or not the child is receiving proper parental care.” In re Reese at 62; In re

J.D.B. at ¶ 24.

        {¶ 33} Consistent with the purpose of R.C. 2151.27(A)(1), “any person” with

knowledge of an apparently neglected or dependent child is authorized to file a



3
  Under Juv.R. 2(Y), “party” means “a child who is the subject of a juvenile court
proceeding, the child’s spouse, if any, the child’s parent or parents, or if the parent of a
child is a child, the parent of that parent, in appropriate cases, the child’s custodian,
guardian, or guardian ad litem, the state, and any other person specifically designated by
the court.” Under R.C. 2151.414(F), a parent ceases to be a party after permanent
custody has been awarded to the children’s services agency.




13.
complaint. In re Matter of J.D.B. at ¶ 23; Ives v. Ives, 9th Dist. Lorain No. 02CA008176,

2003-Ohio-3505, ¶ 7 (“Pursuant to R.C. 2151.27(A)(1), any person having knowledge of

a child which appears to be abused, neglected, or dependent, may a file a complaint with

respect to that child.”). This is in contrast to (1) R.C. 2151.353(F)(2), which permits only

enumerated children’s services agencies and “any party” to request a modification or

termination of an order of disposition, but specifically prohibits “any parent whose

parental rights with respect to the child have been terminated” from doing so, and

(2) R.C. 2151.414(F), which terminates a parent’s participation as a party to a case once

permanent custody has been awarded divesting him or her or parental rights.

       {¶ 34} The Ohio Supreme Court harmonized R.C. 2151.353(F)(2) and

2151.414(F) with Juv.R. 10 in In re McBride on these bases. But, unlike this case, In re

McBride dealt with a complaint for custody under paragraph three of Juv.R. 10(A):

              Any person may file a complaint to have determined the custody of a

       child not a ward of another court of this state, and any person entitled to the

       custody of a child and unlawfully deprived of such custody may file a

       complaint requesting a writ of habeas corpus. Complaints concerning

       custody shall be filed in the county where the child is found or was last

       known to be. (Emphasis added.)

P.G. claims that her complaint is one alleging dependency and neglect under paragraph

one of Juv.R. 10(A):




14.
              Any person having knowledge of a child who appears to be a * * *

       neglected, dependent, or abused may file a complaint with respect to the

       child in the juvenile court of the county in which the child has a residence

       or legal settlement, or in which the * * * neglect, dependency, or abuse

       occurred. (Emphasis added.)

Juv.R. 10 and R.C. 2151.27(A)(1) provide substantially similar requirements for filing a

complaint alleging neglect and dependency.

       {¶ 35} If, in fact, P.G.’s complaint was one alleging dependency and neglect, we

agree that In re McBride, 110 Ohio St.3d 19, 2006-Ohio-3454, 850 N.E.2d 43, and In re

T.C., 9th Dist. Summit No. 23851, 2007-Ohio-6787, would be inapplicable. We find that

a parent of a child whose parental rights have been terminated may have standing to file a

complaint for neglect and dependency with respect to that child under R.C.

2151.27(A)(1) and under the first paragraph of Juv.R. 10(A). Having said this, R.C.

2151.27(A)(1) may not be used as a mechanism for circumventing R.C. 2151.414(F)

and 2151.353(F)(2).

       {¶ 36} We must, therefore, determine whether the action initiated by P.G. was one

for dependency or neglect.

             3. P.G.’s amended complaint alleged dependency or neglect.

       {¶ 37} P.G. filed an original complaint and an amended complaint in this action.

Her original complaint alleged particular facts demonstrating concern about the care A.G.

is receiving, but it failed to allege that A.G. is dependent or neglected as required by R.C.




15.
2151.27(A)(1). Moreover, the relief requested in P.G.’s original complaint was “an

Order granting her visitation and companionship with the minor child, or in the

alternative, custody of the minor child [A.G.].” In essence, P.G.’s original complaint was

one for custody or restoration of residual parental rights.

       {¶ 38} But P.G. filed an amended complaint on June 20, 2019. Under Juv.R.

22(B), any pleading—which, as defined under Juv.R. 22(A) includes a complaint—“may

be amended at any time prior to the adjudicatory hearing.” In re Henderson, 11th Dist.

Lake No. 96-L-068, 1997 WL 752633, *10 (Nov. 28, 1997) (“The language of the rule

permits the amendment of the complaint ‘at any time’ before the adjudicatory hearing,

without limitation.”). In her amended complaint, P.G. alleged that both C.A. and LCCS

have neglected A.G.’s basic needs and she stated particular facts supporting this concern.

While her prayer for relief again sought visitation and companionship—residual parental

rights that were terminated when permanent custody was awarded to LCCS—she also

sought an order “requiring the Defendant Lucas County Children’s Services to uphold its

duties to the minor child by taking all actions necessary to fulfill the child’s best interests,

and any other relief to which she may be entitled.”

       {¶ 39} The magistrate’s decision dismissed P.G.’s original complaint—“[C.A.’s]

motion to dismiss petitioner’s complaint filed 4/2/19, is found well taken and granted.”

Significantly, the magistrate failed to acknowledge P.G.’s amended complaint, and did

not address the critical distinction that P.G. raised between a complaint for dependency or

neglect under R.C. 2151.27(A)(1) and a petition for custody or change of disposition.




16.
       {¶ 40} Unlike the magistrate, the trial court specifically acknowledged that P.G.

had filed an amended complaint in which she “requested visitation rights and a Court

order requiring Lucas County Children Services (LCCS) to uphold its duties [to A.G. as a

neglected child.]” The trial court, however, simply affirmed the magistrate’s decision—

finding that P.G.’s objections did not identify any mistake of fact, error of law, or abuse

of discretion—even though the magistrate only determined that P.G. lacked standing to

seek custody or visitation. That is, the magistrate did not address P.G.’s new allegations

that A.G. is a neglected child, or P.G.’s corresponding request for LCCS to “uphold its

duties” to A.G. If P.G. had filed only her original complaint, we would agree that she

lacked standing because as previously discussed, the original complaint was, in essence, a

petition for custody and not one for dependency or neglect. The amended complaint,

however, does not include a request for custody. And although the amended complaint

continues to seek visitation and companionship— residual parental rights that were

terminated when permanent custody was awarded to LCCS—it also includes new

allegations that A.G. is a neglected child. The amended complaint may therefore be

interpreted, at least in part, as one for dependency and neglect under R.C. 2151.27(A)(1).

       {¶ 41} Accordingly, to the extent that P.G.’s amended complaint seeks visitation

and companionship, we find that the trial court correctly determined that P.G. lacked

standing to request such relief. See R.C. 2151.011(31) and (48). But, because P.G.’s

amended complaint alleges that A.G. is a neglected child—and, under R.C.

2151.27(A)(1) and the first paragraph of Juv.R. 10(A), “any person” has standing to file a




17.
complaint for dependency or neglect—we find that the trial court erred by dismissing the

amended complaint for lack of standing. “The filing of a complaint alleging the neglect

or dependency of a child is primarily filed on behalf of the child, not any of the interested

parties.” In re Matter of J.D.B., 2019-Ohio-408, 130 N.E.3d 961, at ¶ 24. In that regard,

even though the trial court may ultimately refuse to recognize P.G. as a party to the

proceedings, P.G. nonetheless had standing to initiate such proceedings through the filing

of the amended complaint alleging dependency or neglect. Id. (explaining that Juv.R. 10

and R.C. 2151.27(A)(1) permit a person to initiate a complaint “regardless of whether [he

or she is] ultimately deemed [a party] to the proceedings.”).

       {¶ 42} We, therefore, find her second and fourth assignments of error well-taken,

in part. We affirm the trial court’s judgment to the limited extent that the trial court

correctly concluded that P.G. lacks standing to seek visitation and companionship with

the minor child. We otherwise reverse the trial court’s dismissal of the amended

complaint, and remand this matter to the trial court so that it may consider the complaint

for dependency or neglect under R.C. 2151.27(A)(1). We need not specifically address

P.G.’s third assignment of error.

                       B. Failure to Conduct Independent Review

       {¶ 43} In her first assignment of error, P.G. argues that the trial court failed to

conduct an independent review of the magistrate’s decision as required under Juv.R.

40(D)(4)(d). She acknowledges that absent facts to the contrary, appellate courts should

presume that a trial court conducted an independent review of a magistrate’s decision, but




18.
she claims that the trial court’s failure to address her arguments under R.C.

2151.27(A)(1) demonstrates that it did not independently review the record. In light of

our resolution of P.G.’s second and fourth assignments of error, we need not specifically

address P.G.’s first assignment of error.

                                     III. Conclusion

       {¶ 44} The trial court correctly determined that P.G. lacked standing to seek relief

in the form of visitation and companionship because such residual parental rights were

terminated when permanent custody was awarded to LCCS. But, given that R.C.

2151.27(A)(1) and the first paragraph of Juv.R. 10(A) grant standing to “any person” to

file a complaint for dependency or neglect, P.G. had standing to file the amended

complaint—which alleges that A.G. is a neglected child—even though her parental rights

had been terminated. The filing of a complaint alleging dependency or neglect under

R.C. 2151.27(A)(1) is primarily filed on behalf of the child, not any of the interested

parties.

       {¶ 45} We therefore find P.G.’s second and fourth assignments of error well-

taken, in part. We deny her first and third assignments of error as moot.

       {¶ 46} We affirm the August 28, 2019 judgment of the Lucas County Court of

Common Pleas, Juvenile Division, to the limited extent that it correctly determined that

P.G. lacks standing to seek visitation and companionship because her parental rights were

terminated. We otherwise reverse the trial court’s dismissal of the amended complaint,




19.
and remand this matter to the juvenile court so that it may consider the complaint for

dependency and neglect under R.C. 2151.27(A)(1) and Juv.R. 10(A).

       {¶ 47} C.A. and LCCS are ordered to pay the costs of this appeal under App.R. 24.



                                                               Judgment affirmed, in part,
                                                           reversed, in part and remanded.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




20.